Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered April 6, 1993, convicting him of attempted rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to his contention, the defendant received the effective assistance of counsel (see, People v Baldi, 54 NY2d 137). The record reveals that the defendant’s attorney negotiated an advantageous plea agreement that substantially limited the defendant’s exposure to imprisonment (see, People v Ladelokun, 192 AD2d 723; People v Nicholls, 157 AD2d 1004). Additionally, the record reveals that the defendant clearly did not want to go to trial because he refused the sentencing court’s offer to withdraw his guilty plea (see, People v Hayes, 186 AD2d 268).
Since the defendant pleaded guilty with the understanding that he would receive the sentence that was thereafter imposed, he has no basis to complain that his sentence is excessive (see, People v Kazepis, 101 AD2d 816).
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.